            CASE 0:21-cv-00013-PJS Doc. 1-2 Filed 01/04/21 Page 1 of 10




                             UNITED STATES BANKRUPTCY COURT
                                  DISTRICT OF MINNESOTA


In re: Brian J. Cristofono,                                Case No. BKY 20-40994
                                                                Chapter 7 Case
               Debtor.                                  Chief Judge Michael E. Ridgway


Aneta Lennartson and Top Law, PLLC,

               Plaintiffs,

v.                                                    Adv. Proceeding No. 20-04094-MER

Brian J. Cristofono,

               Defendant.


                 NOTICE OF APPEAL AND STATEMENT OF ELECTION


Part 1: Identify the Appellant(s).

1.     Name(s) of appellant(s): (1) Aneta Lennartson and Top Law, PLLC; and (2) Jeremy J.
       Cobb, Esq., counsel for Appellants (appealing an order for sanctions).
2.     Position of appellant(s) in the adversary proceeding or bankruptcy case that is the subject
       of this appeal: Plaintiffs and their counsel.

Part 2: Identify the Subject of This Appeal.

1.     Describe the judgment, order, or decree appealed from: orders (1) denying Plaintiffs’
       motion requesting that the Court direct Defendant to replead his answer and strike
       Defendant’s putative affirmative defense, ECF No. 13, (attached as Exhibit A); (2)
       granting Defendant’s motion for summary judgment, ECF No. 34, (amended order,
       attached as Exhibit B); and (3) for sanctions against undersigned counsel, ECF No. 32,
       (attached as Exhibit C).
2.     State the date on which the judgment, order, or decree was entered: Thursday, August 27,
       2020 (first order); Wednesday, December 16, 2020 (third order); and Wednesday,
       December 17, 2020 (second order, amending an order issued a day earlier).




                                     [Continues on next page.]



                                                1
            CASE 0:21-cv-00013-PJS Doc. 1-2 Filed 01/04/21 Page 2 of 10




Part 3: Identify the Other Parties to the Appeal.

List the names of all parties to the judgment, order, or decree appealed from and the names,
addresses, and telephone numbers of their attorneys (attach additional pages if necessary):

      PARTY                                          ATTORNEY
                                                     Jeremy J. Cobb (#316441)
                                                     COBB CHAUCER PLLC
      Plaintiffs Aneta Lennartson and Top Law,       400 South Fourth Street, Suite 401-232
 1.
      PLLC                                           Minneapolis, Minnesota 55415
                                                     Telephone: (763) 516-6231
                                                     jjcobb@umich.edu
                                                     Nathan M. Hansen (#0328017)
                                                     NATHAN M. HANSEN, ATTORNEY AT LAW
                                                     2440 North Charles Street, Suite 242
 2. Defendant Brian J. Cristofono
                                                     North St. Paul, Minnesota 55109
                                                     Telephone: (651) 704-9600
                                                     nathan@hansenlawoffice.com

Part 4: Optional Election to Have Appeal Heard by District Court (Applicable Only in
Certain Districts).

If a Bankruptcy Appellate Panel is available in this judicial district, the Bankruptcy Appellate
Panel will hear this appeal unless, pursuant to 28 U.S.C. § 158(c)(1), a party elects to have the
appeal heard by the United States District Court. If an appellant filing this notice wishes to have
the appeal heard by the United States District Court, check below. Do not check the box if the
appellant wishes the Bankruptcy Appellate Panel to hear the appeal.

              Appellant(s) elect to have the appeal heard by the United States District Court
               rather than by the Bankruptcy Appellate Panel.

Part 5: Sign Below.

                                                  Respectfully submitted,
Dated: December 30, 2020
                                                  COBB CHAUCER PLLC

                                                  /e/ Jeremy J. Cobb
                                                  Jeremy J. Cobb (#316441)
                                                  400 South Fourth Street, Suite 401-232
                                                  Minneapolis, Minnesota 55415
                                                  (763) 516-6231
                                                  jjcobb@umich.edu

                                                  Counsel for Plaintiffs


                                                 2
CASE 0:21-cv-00013-PJS Doc. 1-2 Filed 01/04/21 Page 3 of 10




               EXHIBIT A




        Exhibit to Notice of Appeal and Statement of Election
 Aneta Lennartson and Top Law, PLLC v. Cristofono (In re Cristofono)
  Case 20-04094
         CASE 0:21-cv-00013-PJS
                 Doc 13 Filed 08/27/20
                                 Doc. 1-2Entered
                                           Filed 01/04/21
                                                 08/27/20 11:15:00
                                                           Page 4 of 10
                                                                     Desc Main
                           Document     Page 1 of 2



                          UNITED STATES BANKRUPTCY COURT
                               DISTRICT OF MINNESOTA

In re:

Brian John Cristofono,                                   BKY Case No. 20-40994

                Debtor.

Aneta Lennartson and Top Law, PLLC,                      ADV No. 20-4094

                Plaintiffs,

         -v.-                                            ORDER DENYING MOTION

Brian John Cristofono,

                Defendant.

_________________________________________________________________

         At Minneapolis, Minnesota, August 27, 2020.

         This adversary proceeding came before the Court on the “NOTICE OF

HEARING AND VERIFIED MOTION OF PLAINTIFFS FOR AN ORDER (1)

DIRECTING DEFENDANT TO REPLEAD HIS ANSWER AS NOT COMPLIANT WITH

FED. R. CIV. P. 8 AND FED. R. BANKR. P. 9011, AND (2) STRIKING DEFENDANT’S

PUTATIVE AFFIRMATIVE DEFENSE,” (the “Motion”) together with the defendant’s

response thereto, as well as the plaintiffs' reply (the “Reply”) to the defendant’s

response.

         After the close of argument, and based on the evidence, and all the files,

records, and proceedings herein, pursuant to Fed. R. Bankr. P. 7052, the Court orally

stated and recorded in open court its decision, concluding that the Motion should be

denied.
 Case 20-04094
        CASE 0:21-cv-00013-PJS
                Doc 13 Filed 08/27/20
                                Doc. 1-2Entered
                                          Filed 01/04/21
                                                08/27/20 11:15:00
                                                          Page 5 of 10
                                                                    Desc Main
                          Document     Page 2 of 2



      ACCORDINGLY, IT IS HEREBY ORDERED THAT the Motion is denied in all

respects.

                                          BY THE COURT:


                                          /e/ Michael E. Ridgway
                                          ______________________________
                                          Michael E. Ridgway
                                          Chief United States Bankruptcy Judge




                                          NOTICE OF ELECTRONIC ENTRY AND
                                          FILING ORDER OR JUDGMENT
                                          Filed and Docket Entry made on08/27/2020
                                          Lori Vosejpka, Clerk, by MJS




                                      2
CASE 0:21-cv-00013-PJS Doc. 1-2 Filed 01/04/21 Page 6 of 10




                EXHIBIT B




        Exhibit to Notice of Appeal and Statement of Election
 Aneta Lennartson and Top Law, PLLC v. Cristofono (In re Cristofono)
     Case 20-04094
            CASE 0:21-cv-00013-PJS
                    Doc 34 Filed 12/17/20
                                    Doc. 1-2Entered
                                              Filed 01/04/21
                                                    12/17/20 11:53:29
                                                              Page 7 of 10
                                                                        Desc Main
                              Document     Page 1 of 1



                          UNITED STATES BANKRUPTCY COURT
                               DISTRICT OF MINNESOTA
In re:                                               Case No. 20-40994

Brian J. Cristofono,

                Debtor.                                             Chapter 7

Aneta Lennartson and Top Law, LLC,                                  Adv. No. 20-04094

                Plaintiffs,
v.

Brian J. Cristofono,

                Defendant.

         AMENDED ORDER GRANTING MOTION FOR SUMMARY JUDGMENT


         At Minneapolis, Minnesota, December 17, 2020.

         This adversary proceeding came on for hearing before the Court regarding the debtor

defendant’s motion for summary judgment, at ECF No. 28, and the plaintiffs’ response thereto,

at ECF No. 29. Appearances were as noted on the record. Following the close of argument, and

based upon all of the files, records, and proceedings herein, the Court orally stated and recorded

its decision in open court. Accordingly,

         IT IS HEREBY ORDERED:

         1. The debtor defendant’s motion for summary judgment, at ECF No. 28, is GRANTED
            in its entirety.

         2. The debt owed by the debtor to the plaintiffs is not excepted from discharge under 11
            U.S.C. § 523(a).

         LET JUDGMENT BE ENTERED ACCORDINGLY.


Dated: December 17, 2020                             /e/ Michael E. Ridgway
                                                     _______________________________
                                                     Michael E. Ridgway
                                                     Chief United States Bankruptcy Judge

                                                                             NOTICE OF ELECTRONIC ENTRY AND
                                                                             FILING ORDER OR JUDGMENT
                                                                             Filed and Docket Entry made on12/17/2020
                                                                             Lori Vosejpka, Clerk, by HJ
CASE 0:21-cv-00013-PJS Doc. 1-2 Filed 01/04/21 Page 8 of 10




               EXHIBIT C




        Exhibit to Notice of Appeal and Statement of Election
 Aneta Lennartson and Top Law, PLLC v. Cristofono (In re Cristofono)
     Case 20-04094
            CASE 0:21-cv-00013-PJS
                    Doc 32 Filed 12/16/20
                                    Doc. 1-2Entered
                                              Filed 01/04/21
                                                    12/16/20 13:42:19
                                                              Page 9 of 10
                                                                        Desc Main
                              Document     Page 1 of 2




                          UNITED STATES BANKRUPTCY COURT
                               DISTRICT OF MINNESOTA

In re:                                                               Case No. 20-40994

Brian J. Crisofono,

                Debtor.                                              Chapter 7


Aneta Lennartson and Top Law, PLLC,                                  Adv. No. 20-04094

                Plaintiffs,

v.

Brian J. Cristofono,

                Defendant.


                       ORDER REGARDING ORDER TO SHOW CAUSE


         At Minneapolis, Minnesota, December 16, 2020.

         This adversary proceeding came on for a reconvened hearing before the Court regarding

the Court’s sua sponte Order to Show Cause, appearing at ECF No. 14. Appearances were as

noted on the record. Following the close of argument, and based upon all of the files, records,

and proceedings herein, the Court orally stated and recorded its decision in open court.

Accordingly,

         THE FOLLOWING SANCTIONS ARE HEREBY ORDERED:

         1. Within 14 days of the date of this order, plaintiffs’ counsel, Mr. Jeremy Cobb, shall
            issue a letter of apology – which will be docketed in both this adversary case and the
            debtor’s main bankruptcy case – to both Mr. Nathan Hansen, debtor defendant’s
            counsel, and to the Court.
 Case 20-04094
        CASE 0:21-cv-00013-PJS
                Doc 32 Filed 12/16/20
                               Doc. 1-2Entered
                                        Filed 01/04/21
                                               12/16/20 13:42:19
                                                        Page 10 of Desc
                                                                   10 Main
                          Document    Page 2 of 2



      2. Within 90 days of the date of this order, Mr. Jeremy Cobb will complete and submit
         appropriate proof of attendance and/or participation in three (3.0) hours of Continuing
         Legal Education credits on the topic(s) of professionalism and/or civility among the
         Bar, in accordance with the themes of the specific course examples enumerated by the
         Court on this record.




Dated: December 16, 2020
                                                   /e/ Michael E. Ridgway
                                                  _______________________________
                                                  Michael E. Ridgway
                                                  Chief United States Bankruptcy Judge



                                                    NOTICE OF ELECTRONIC ENTRY AND
                                                    FILING ORDER OR JUDGMENT
                                                    Filed and Docket Entry made on12/16/2020
                                                    Lori Vosejpka, Clerk, by MJS




                                              2
